Motion for an order staying the further commitment of appellant and admitting him to reasonable bail granted and bail fixed in the order to show cause, dated December 10, 1959, in the sum of $15,000 is continued pending the hearing and determination of the appeal or until otherwise directed to surrender on condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before February 18, 1960, with notice of argument for March 1, 1960, said appeal to be argued or submitted when reached. If the appellant fails to comply with the conditions imposed, the respondents may enter an order revoking the bail and committing the appellant to custody without notice to said appellant. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Valente, JJ.